Exhibit 10.1

EarthLink, Inc.

Board of Directors Compensation Plan

Effective January 1, 2007



 1. Retainer
     a. Each independent director receives a $35,000 annual retainer, paid
        semi-annually in advance ($17,500 following January Board meeting and
        $17,500 following July Board meeting).
     b. An independent Chairman of the Board receives an additional $20,000
        annual retainer, paid semi-annually in advance ($10,000 following the
        January Board meeting and $10,000 following the July Board meeting).
     c. The Leadership and Compensation Committee chair, the Corporate
        Governance and Nominating Committee chair and the Finance Committee
        chair each receive an additional $10,000 annual retainer, paid
        semi-annually in advance ($5,000 following January Board meeting and
        $5,000 following July Board meeting).
     d. The Audit Committee chair receives an additional $20,000 annual
        retainer, paid semi-annually in advance ($10,000 following January Board
        meeting and $10,000 following July Board meeting).
     e. An independent director designated to serve on the Board of Helio Inc.
        receives an additional $60,000 annual retainer, paid semi-annually in
        advance ($30,000 following January Board meeting and $30,000 following
        July Board meeting).

 2. Meeting fees
     a. Each independent director is paid $1,000 for each full Board meeting and
        Committee meeting he or she attends in person and $500 for each full
        Board meeting and Committee meeting he or she attends telephonically.
     b. An independent director designated to serve on the Board of Helio Inc.
        is paid $1,000 for each full Helio Inc. Board and Committee meeting he
        or she attends in person and $500 for each full Helio Inc. Board and
        Committee meeting he or she attends telephonically.

 3. Stock Options
     a. Independent directors receive an initial option grant of 15,000 options
        when they join the Board. These options vest over four years.
     b. Additionally, independent directors receive an annual option grant of
        10,000 options on the first business day of January of each year. These
        also vest over four years.

 4. Restricted Stock Units
     a. Each independent director receives a grant of Restricted Stock Units
        valued at $30,000 annually (on the date of the July Board meeting).
        Restricted Stock Units will vest over four years, and upon vesting may
        be received in shares of stock or may be deferred into a deferred
        compensation plan.
         i. Note: Each RSU is equal to one share of EarthLink stock. Upon
            vesting, the RSUs may be received in shares of stock (in which case
            the recipient has taxable income equal to the value of the shares
            received on the date of vesting), or may be deferred into a deferred
            compensation plan where they continue to be equal to shares of
            EarthLink stock but where receipt and taxation may be deferred to
            later dates.

 5. Stock Appreciation Rights
     a. An independent director designated to serve on the Board of Helio Inc.
        receives a Stock Appreciation Right when he or she joins the Helio Inc.
        Board. This Stock Appreciation Right provides for a cash payment from
        EarthLink to the independent director based on the increase in value of
        100,000 shares of Helio Inc. common stock over the period set forth in
        the Stock Appreciation Right. This Stock Appreciation Right vests over
        four years.
        

 6. Meeting expenses
     a. EarthLink reimburses directors for their expenses incurred in attending
        Board of Directors and Committee meetings.

 7. Education expenses
     a. EarthLink will pay up to $4,000 per year for program fees and associated
        travel expenses for each director to participate in one or more
        additional relevant director education programs. In selecting director
        education programs, directors should consider general Board governance
        and specific Committee focus.
     b. Unused amounts will not carry over from year to year.